ORDER

PER CURIAM:
AND NOW, this 7th day of January, 1997, on certification by the Disciplinary Board that the respondent, ARNOLD *17YALE STEINBERG, who was suspended by Order of this Court dated September 9, 1996, for a period of ninety-one days, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, ARNOLD YALE STEIN-BERG is hereby reinstated to active status, effective immediately.